Name: Commission Decision No 1285/84/ECSC of 10 May 1984 amending Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-05-11

 Avis juridique important|31984S1285Commission Decision No 1285/84/ECSC of 10 May 1984 amending Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain steel products Official Journal L 124 , 11/05/1984 P. 0019 - 0020 Spanish special edition: Chapter 13 Volume 16 P. 0017 Portuguese special edition Chapter 13 Volume 16 P. 0017 *****COMMISSION DECISION No 1285/84/ECSC of 10 May 1984 amending Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, With the unanimous assent of the Council and after consulting the Consultative Committee, Whereas: Annex I of Commission Decision No 3717/83/ECSC (1) lists the products which are covered by this Decision. It is evident that this Annex includes by error in the list of NIMEXE codes, certain products which are not covered by the decisions which have been taken by the Commission under the provisions of Article 58 of the ECSC Treaty and therefore those products should be deleted. Furthermore the Commission in the light of recent experience considers it necessary to establish new NIMEXE codes and to clearly establish the definition of the products mentioned in this Annex, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision No 3717/83/ECSC is amended as follows: I. NIMEXE codes to be deleted: line 02: 73.74-21 line 08: 73.75-11 73.75-19 line 10: 73.12-71 73.13-76 73.13-82 73.13-78/79 73.64-72 73.65-70 73.74-72 73.75-73 73.75-79 line 14: 73.10-42 73.11-41 73.73-72. II. NIMEXE codes to be added: lines 03, 04, 06, 07: - column 1: 73.13-92 73.65-81 - column 2: 73.75-83 73.75-84 73.75-89 73.75-93 73.75-99 line 13: 73.73-33. III. Alteration of line 08: The term 'of which' in 'of which electrical sheet', to be deleted. IV. NIMEXE definition of products contained in lines 12, 13, 14: 1. Line 12: WIRE ROD (comprising reinforcing bars and merchant bars in coil) to be classified as 'wire rod': - wire rod and merchant bar in coil of a dimension not exceeding 13 mm, - plain reinforcing bars in coil of a dimension not exceeding 13 mm. 2. Line 13: REINFORCING BARS (excluding reinforcing bars in coil) to be also excluded - plain reinforcing bars. 3. Line 14: OTHER MERCHANT BARS (excluding merchant bars in coil): (a) to be excluded solely merchant bars in coil of a dimension not exceeding 13 mm; (b) to be also classified as 'other merchant bars': - wire rod in coil with a dimension exceeding 13 mm, - plain reinforcing bars in coil with a dimension exceeding 13 mm, - plain reinforcing bars. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 373, 31. 12. 1983, p. 9.